Order entered April 10, 2020




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00219-CV

                   IN THE INTEREST OF H.B.R., A CHILD

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-56844-2017

                                     ORDER

      Before the Court is court reporter Stephanie M. Hunn’s April 9, 2020 letter

informing the Court she will not be filing a reporter’s record because she has

received only partial payment for the record.      Specifically, she has received

payment for the record of the proceedings held August 22, 2019, August 23, 2019,

and November 7, 2019. However, she has not received payment for “additional

transcripts” that have been requested.

      To ensure the appeal proceeds on the proper record, we ORDER appellant

to file, no later than April 20, 2020, written verification he (1) no longer is

requesting the reporter’s record and is proceeding on the clerk’s record alone; (2)
has paid for the “additional transcripts” requested; or, (3) is proceeding only on the

record of the proceedings for which he has already paid. We caution appellant that

failure to comply may result in the appeal being submitted without the reporter’s

record. See TEX. R. APP. P. 37.3(c).

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE